[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               March 16, 2006
                              No. 05-13002                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                   BIA Nos. A95-230-339 & A95-230-340

GERMAN BOHORQUEZ,
MARGARITA SANCHEZ,

                                                                    Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                       _________________________

                             (March 16, 2006)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     German Bohorquez and Margarita Sanchez petition for review of the Board
of Immigrations Appeals’s (“BIA”) decision affirming the Immigration Judge’s

(“IJ”) order finding them removable and denying their application for asylum and

withholding of removal under both the Immigration and Nationality Act (“INA”)

and the United Nations Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment.1 Bohorquez and Sanchez argue that (1) the

BIA erred in affirming the IJ’s adverse credibility determination because

Bohorquez had presented substantial evidence to support his asylum and

withholding of removal claim; and (2) the BIA erred in denying their applications

for asylum and withholding of removal because they had provided evidence that

would compel a reasonable factfinder to conclude that Bohorquez had established

past persecution or a well-founded fear of future persecution. Specifically,

petitioners argue that Bohorquez suffered past persecution and has a well-founded

fear of future persecution because of threatening phone calls, and an attempted

abduction by members of FARC.

                                      DISCUSSION

       An alien who arrives in or is present in the United States may apply for

asylum. To establish asylum eligibility, the alien must, with specific and credible

evidence, establish (1) past persecution on account of a statutorily listed factor, or

       1
         Petitioners make no argument regarding relief under the United Nations Convention
and have thus abandoned this issue. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2
(11th Cir. 2005).
                                              2
(2) a “well-founded fear” that the statutorily listed factor will cause such future

persecution. 8 C.F.R. § 208.13(a), (b); see Al Najjar v. Ashcroft, 257 F.3d 1262,

1287 (11th Cir. 2001). “Demonstrating such a connection requires the alien to

present specific, detailed facts showing a good reason to fear that he or she will be

singled out for persecution on account of [a statutory factor].” Al Najjar, 257 F.3d

at 1287 (internal quotation marks and citation omitted). An asylum applicant may

not show merely that he has a political opinion, but must show that he was

persecuted because of that opinion. INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992).

      We recognize that “‘persecution’ is an ‘extreme concept,’ requiring ‘more

than a few isolated incidents of verbal harassment or intimidation,’ and that

‘[m]ere harassment does not amount to persecution.’” Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (citation omitted). In Sepulveda, we

held that menacing telephone calls and threats to the alien, her family members,

and colleagues did not rise to the level of past persecution. Id.

      An alien who has not shown past persecution may still be entitled to asylum

if he can demonstrate a future threat in his country to his life or freedom on a

protected ground. 8 C.F.R. § 208.13(b)(2). To establish a well-founded fear, “an

applicant must demonstrate that his or her fear of persecution is subjectively

genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289. However, if the
                                           3
IJ finds that the alien could avoid a future threat by relocating to another part of his

country and it is reasonable to do so, he cannot demonstrate a well-founded fear of

persecution. See 8 C.F.R. § 208.13(b)(1)-(2).

      To qualify for withholding of removal under the INA, an alien must show

that his or her life or freedom would be threatened on account of race, religion,

nationality, membership in a particular social group, or political opinion. 8 U.S.C.

§ 1231(b)(3). “An alien bears the burden of demonstrating that he more-likely-

than-not would be persecuted or tortured upon his return to the country in

question.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      An alien’s testimony, if credible, may be sufficient to sustain the burden of

proof for asylum or withholding of removal without corroboration. 8 C.F.R. §§

208.13(a), 208.16(b). “Conversely, an adverse credibility determination alone may

be sufficient to support the denial of an asylum application.” Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). “[T]he weaker the applicant’s

testimony . . . the greater the need for corroborative evidence.” Yang v. U.S. Att’y

Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). When the IJ enumerates an

applicant’s inconsistencies and is supported by the record, we “may not substitute

our judgment for that of the IJ with respect to its credibility findings.”

D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004).

      We review the IJ’s decision as if it were the BIA’s because the BIA
                                            4
expressly adopted the IJ’s findings. Al Najjar, 257 F.3d at 1284. To the extent

that the IJ’s decision was based on a legal determination, our review is de novo.

Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001). The IJ’s factual

determinations are reviewed under the substantial-evidence test, and we “must

affirm the [IJ’s] decision if it is ‘supported by reasonable, substantial, and

probative evidence on the record considered as a whole.’” Al Najjar, 257 F.3d at

1284 (citation omitted).

      We conclude that the IJ’s adverse credibility determination was supported

by substantial evidence in this case. Bohorquez first testified that the FARC tried

to abduct him on June 6, 2000 and that he was shot at while driving on the

highway eight to ten months later. He later testified that the attempted kidnaping

occurred on June 6, 2001 and that this was the only attack against him. Bohorquez

also stated that FARC began threatening him in 1997, but later admitted that the

threats did not begin until 2000. Additionally, he stated in his application that he

received a letter declaring him a military target before his abduction attempt, but he

did not discuss that letter in his testimony. However, he did testify that he received

a letter two days after the attempt.

      While nervousness could explain confusion as to the exact date, as

Bohorquez and Sanchez argue, or even a minor error in communicating the year of

the event, Bohorquez demonstrated more than mere nervousness as he confused
                                            5
both the number of personal encounters with FARC and what occurred during the

encounters. There is a material difference between being consistently threatened

from 1997 and being threatened since 2000. These inconsistencies cut to the heart

of his claim as they concern the frequency, severity, and nature of the threats

Bohorquez received. Accordingly, the IJ’s finding that Bohorquez was not

credible was supported by substantial evidence, and Bohorquez presented no

evidence that compels a reversal of this determination. However, as the IJ based

his ultimate conclusion on Bohorquez’s lack of evidence, the adverse credibility

finding was not determinative.

         We also find that substantial evidence supports the IJ’s decision that

Bohorquez did not suffer past persecution on account of a protected ground. The

IJ found that Bohorquez’s testimony was not credible, and, as explained above, this

finding was supported by substantial evidence. Further, the documentary evidence

that the petitioners provided is not compelling. Petitioners provided numerous

letters from his family that were vague as to what specific events constituted

Bohorquez’s persecution. Petitioners also provided a copy of a letter purportedly

from FARC declaring him a military target but, even assuming the letter is

genuine, it does not clearly state that the FARC sought to punish Bohorquez for his

political opinion. As the petitioners provided no compelling testimony or

documentation of Bohorquez’s persecution, petitioners’ past persecution claim

fails.
                                             6
      With regard to a well-founded fear of future persecution, petitioners have

pointed to no credible evidence that compels a finding that he would be persecuted

by the FARC if they were returned to Colombia. Further, Bohorquez’s uncle

remains in Colombia without sustaining any harm from FARC members. Such

evidence shows that Bohorquez’s fear is not objectively reasonable and thus

undermines any fear of future persecution.

      Finally, petitioners’ withholding of removal claims fail, as they did not

establish eligibility for asylum, which carries a lower burden of proof. Al Najjar,

257 F.3d at 1292-93 (noting that because the evidentiary burden for withholding of

removal is greater than that imposed for asylum, if an alien has not met the well-

founded fear standard for asylum, he generally cannot meet the standard for

withholding of removal).

PETITION DENIED.




                                          7